DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
According to applicant’s arguments filed on 04/20/2022 new claims 15-20 has been added hereby acknowledged.

Applicants arguments with respect to claims 7-10 and 11-14 have been fully considered but they are not persuasive. 

Regarding independent claim 7, applicant argues that the prior art of record does not discloses “identifying, in the ROM information, a set of trails of configuration files; identifying a set of indicators of compromise including pre-determined trails of configuration files; and determining a trail of the set of trails matches a pre-determined trail in the set of indicators of compromise”.

Examiner would like to point out that, it isn’t clear what is meant by this limitation. For example, independent claim 7 recites: “identifying a set of indicators of compromise including pre-determined trails of configuration files”, it is not clear if the set of indicators are taken from the ROM or from an external device, and where is the matching performed.
     Clarification is required.

Regarding independent claim 11, applicant argues that the prior art of record does not discloses “identifying a set of device drivers stored on a universal serial bus (USB) device; identifying a set of microcontroller device drivers; determining a device driver of the set of device drivers on the USB device matches a microcontroller device driver of the set of microcontroller device drivers; identifying a security score associated with the matching microcontroller device driver”.

Examiner would like to point out that, it isn’t clear what is meant by this limitation. For example, independent claim 11 recites: “identifying a set of microcontroller device drivers” it is not clear if the set of microcontroller device drivers are taken from the USB device or from an external device, and where is the matching performed.
     Clarification is required.

Applicant has amended the independent claim 1 by incorporating the allowable feature of dependent claim 5, and cancelled claim 5. As such, claims 1-4 and 6 have been allowed. 


                                  Claim Rejections - 35 USC § 112
9. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10. Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the
invention.

11.The independent claim 7 recites: “reading read-only memory (ROM) information on a universal serial bus (USB) device; identifying, in the ROM information, a set of trails of configuration files; identifying a set of indicators of compromise including pre-determined trails of configuration files; determining a trail of the set of trails matches a pre-determined trail in the set of indicators of compromise; identifying a security score associated with the pre-determined trail” it is not clear if the set of indicators are taken from the ROM or from external device, and where is the matching performed.

Appropriate correction is required.

12. The independent claim 11 recites: “identifying a set of device drivers stored on a universal serial bus (USB) device; identifying a set of microcontroller device drivers; determining a device driver of the set of device drivers on the USB device matches a microcontroller device driver of the set of microcontroller device drivers; identifying a security score associated with the matching microcontroller device driver”,  it is not clear if the set of microcontroller device drivers are taken from the USB device or from an external device, and where is the matching performed.

Appropriate correction is required.

13. Claims 8-10, 12-20are also rejected under 112 (b) because of their dependency on rejected claims 7 and 11.

 Examiner Note: A rejection over prior art is not feasible at this time for claims 7-10, 11-15 and 16-20. The claims 7-10, 11-15 and 16-20 are replete with indefiniteness such that it cannot be ascertained as to what the scope of the claims are with respect to applying prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506.  The examiner can normally be reached on Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431